 



[image_002.jpg]

 



 

By Hand Delivery

 

September 14, 2012

 

Lewis H. Bender

 

Re: Separation Agreement

 

Dear Lew:

 

The purpose of this letter agreement (the “Agreement”) is to set forth the terms
of your separation from Interleukin Genetics, Inc. (“Interleukin” or the
“Company”). Payment of the Separation Benefit described below is contingent on
your agreement to and compliance with the terms of this Agreement, as set forth
below.

 

1. Separation of Employment; Resignation from Board. Your employment with the
Company ended on August 23, 2012 (the “Separation Date”). Pursuant to this
separation, you resigned your position as a member of Company’s Board of
Directors, and any committee thereof, as of the Separation Date, and you
memorialized your separation from employment and your resignation as a member of
the Board of Directors by executing the letter of resignation attached as
Exhibit A. You acknowledge that from and after the Separation Date, you shall
have no authority to, and shall not, represent yourself as a director, employee
or agent of the Company.

 

2. Separation Benefit. In exchange for the mutual promises set forth in this
Agreement, and beginning as soon as practicable after the eighth (8th) day
following your execution of this Agreement (the “Effective Date”), provided that
you do not revoke the Agreement before the Effective Date, the Company agrees to
provide you with the following payments and benefits (together, the “Separation
Benefit”):

 

(a) The Company shall provide you with payment in lieu of notice under your
February 14, 2011 Employment Agreement (the “Employment Agreement”) in an amount
equal to one month of your base salary, plus payment in an amount equal to your
base salary for a period of six months, on the following terms: (i) payment in
lieu of the one month notice period and the first two months of severance
payments (i.e., an amount equal to three months of your base salary) shall be
paid in one lump sum within ten (10) days following the Effective Date; and (ii)
the remaining amount (i.e., an amount equal to four months of your base salary)
shall be paid in equal installments over a four month period following the
payment described in subsection (i), in accordance with the Company’s normal
payroll practices. All payments described herein shall be less all customary and
required taxes and employment-related deductions, in accordance with the
Company’s normal payroll practices.

 



 

 



 

(b) Upon completion of appropriate COBRA1/ forms, and subject to the
requirements of COBRA, the Company shall continue your participation in the
Company’s medical, dental and vision insurance plan at the Company’s cost
through February 28, 2013, to the same extent that such insurance is provided to
persons currently employed by the Company. Your co-pay for such coverage shall
be deducted from the payments under subsection (a) above or, if no such payments
remain to be paid, shall be paid by you directly to the Company within seven (7)
days of receipt of notice of such payment due. You and the Company understand
and acknowledge that Public Health Service Act section 2716 (imposing
non-discrimination rules and requirements on fully-insured group health plans),
once implemented, may cause the Company to incur penalties. Should this occur,
the parties agree to renegotiate the requirement to provide subsidized COBRA
coverage under the terms of this Section 2(b) so as to preserve the intent of
the parties without running afoul of applicable law.

 

You acknowledge and agree that the Separation Benefit is not intended to and
does not constitute a severance plan or confer a benefit on anyone other than
the parties. You further acknowledge that except for the Separation Benefit,
along with: (i) your final wages, (ii) any accrued but unused vacation, and
(iii) any documented and appropriate business expenses incurred prior to the
Separation Date and properly submitted under Company policy (with such amounts
described in (i)-(iii) to be paid to you in accordance with the Company’s
regular payroll practices and applicable law), you are not now and shall not in
the future be entitled to any other compensation from the Company including,
without limitation, other wages, commissions, bonuses, vacation pay, holiday
pay, paid time off, stock, stock options, equity, or any other form of
compensation or benefit.

 

3. Equity. To the extent applicable, the terms and conditions of the Company’s
2004 Employee, Director and Consultant Stock Plan (the “Stock Plan”) and any
agreements executed by you pursuant thereto (together, the “Stock Agreements”)
are expressly incorporated by reference and shall survive the signing of this
Agreement. You acknowledge and agree that, as of the Separation Date, you are
vested in options to purchase a total of 750,000 shares of Company common stock
(the “Vested Options”), and that following the Separation Date you shall not
have any right to vest in any additional stock or stock options under the Stock
Plan, Stock Agreements or any other Company equity, stock or stock option plan
(of whatever name or kind) that you may have participated in or were eligible to
participate in during your employment. In exchange for the mutual promises set
forth in this Agreement, the Company hereby agrees to extend the expiration date
of the Vested Options until September 14, 2013; the remaining terms of the Stock
Plan and Stock Agreements shall remain in full force and effect pursuant to
their terms.

 

4. Unemployment Benefits. By virtue of your separation of employment, you shall
be entitled to apply for unemployment benefits. The determination of your
eligibility for such benefits (and the amount of benefits to which you may be
entitled) shall be made by the appropriate state agency pursuant to applicable
state law. The Company agrees that it shall not contest any claim for
unemployment benefits by you. The Company, of course, shall not be required to
falsify any information.

 

 



________________________

1/ “COBRA” is the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended. Regardless of whether you sign this Agreement, you shall have the right
to elect to continue your healthcare benefits pursuant to the terms and
conditions of COBRA. Your eligibility for benefits under COBRA, the amount of
such benefits, and the terms and conditions of such benefits, shall be
determined by COBRA statutory and regulatory guidelines.

 



 

 

 

 

5. Confidentiality, Non-Disparagement, and Related Obligations. You expressly
acknowledge and agree to the following:

 

(a) That you shall adhere to your February 14, 2011 Confidentiality and
Intellectual Property Agreement (the “Confidentiality Agreement,” attached
hereto), as well as Sections 7 and 8 of your Employment Agreement, both of which
are expressly incorporated by reference and shall survive the signing of this
Agreement.

 

(b) That you promptly shall return to the Company all Company documents, files
and property (and any copies thereof), and that you shall abide by any and all
common law and/or statutory obligations relating to protection of the Company’s
trade secrets and confidential and proprietary information.

 

(c) That all information relating in any way to the negotiation of this
Agreement, including the terms and amount of financial consideration provided
for in this Agreement, shall be held confidential by you and shall not be
publicized or disclosed to: (i) any person (other than an immediate family
member, legal counsel or financial advisor, provided that any such individual
agrees to be bound by these confidentiality obligations); (ii) any business
entity; or (iii) any government agency (except as mandated by state or federal
law), except that nothing in this section shall prohibit you from participating
in an investigation with a state or federal agency if requested by the agency to
do so. The Company may disclose the terms of this Agreement as required by law,
including the rules and regulations of the Securities and Exchange Commission.

 

(d) That you shall not make any statements that are professionally or personally
disparaging about, or adverse to, the interests of the Company (including its
officers, directors, employees and consultants) including, but not limited to,
any statements that disparage any person, product, service, finances, financial
condition, capability or any other aspect of the business of the Company, and
that you shall not engage in any conduct which could reasonably be expected to
harm professionally or personally the reputation of the Company (including its
officers, directors, employees and consultants).

 

(e) That a breach of any of the above sub-sections shall constitute a material
breach of this Agreement and, in addition to any other legal or equitable remedy
available to the Company, shall entitle the Company to recover any Separation
Benefit paid to you hereunder.

 

6. Your Release of Claims.

 

(a) Release. You hereby agree and acknowledge that by signing this Agreement and
accepting the Separation Benefit, and for other good and valuable consideration
provided for in this Agreement, you are waiving and releasing your right to
assert any form of legal claim against the Company2/ whatsoever for any alleged
action, inaction or circumstance existing or arising from the beginning of time
through the Separation Date. Your waiver and release herein is intended to bar
any form of legal claim, charge, complaint or any other form of action (jointly
referred to as “Claims”) against the Company seeking any form of relief
including, without limitation, equitable relief (whether declaratory, injunctive
or otherwise), the recovery of any damages or any other form of monetary
recovery whatsoever (including, without limitation, back pay, front pay,
compensatory damages, emotional distress damages, punitive damages, attorneys
fees and any other costs) against the Company, for any alleged action, inaction
or circumstance existing or arising through the Separation Date. Without
limiting the generality of the foregoing, you specifically waive and release the
Company from any waivable claim arising from or related to your employment
relationship with the Company through the Separation Date including, without
limitation:

 

________________________  

2/ For purposes of this section, “the Company” means Interleukin Genetics, Inc.
and its divisions, affiliates, parents, subsidiaries and related entities, and
its and their owners, shareholders, partners, directors, officers, employees,
trustees, agents, successors and assigns.







 

 

 

 

(i) Claims under any Massachusetts (or any other state) or federal
discrimination, fair employment practices, or other employment related statute,
regulation or executive order (as amended through the Separation Date),
including but not limited to the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Civil Rights Acts of 1866 and 1871, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay
Act, the Americans With Disabilities Act, and any similar Massachusetts or other
state or federal statute.

 

(ii) Claims under any other Massachusetts (or any other state) or federal
employment related statute, regulation or executive order (as amended through
the Separation Date) relating to wages, hours or any other terms and conditions
of employment, including but not limited to the National Labor Relations Act,
the Family and Medical Leave Act, the Employee Retirement Income Security Act of
1974, COBRA, and any similar Massachusetts or other state or federal statute.

 

(iii) Claims under any Massachusetts (or any other state) or federal common law
theory, including, without limitation, wrongful discharge, breach of express or
implied contract, promissory estoppel, unjust enrichment, breach of a covenant
of good faith and fair dealing, violation of public policy, defamation,
interference with contractual relations, intentional or negligent infliction of
emotional distress, invasion of privacy, misrepresentation, deceit, fraud or
negligence or any claim to attorneys’ fees under any applicable statute or
common law theory of recovery.

 

(iv) Claims under any Massachusetts (or any other state) or federal statute,
regulation or executive order (as amended through the Separation Date) relating
to whistleblower protections, violation of public policy, or any other form of
retaliation or wrongful termination, including but not limited to the
Sarbanes-Oxley Act of 2002 and any similar Massachusetts or other state or
federal statute.

 

(v) Any other Claim arising under other state or federal law.

 

(b) Release Limitations; Participation in Agency Proceedings. Notwithstanding
the foregoing, this section does not:

 

(i) Release the Company from any obligation expressly set forth in this
Agreement, nor from any rights you may have to defense and indemnity as an
officer or director of the Company.

 

(ii) Waive or release any legal claims which you may not waive or release by
law, including obligations under workers’ compensation laws.

 



 

 



 

(iii) Prohibit you from challenging the validity of this release under federal
law, from filing a charge or complaint of employment-related discrimination with
the Equal Employment Opportunity Commission (“EEOC”) or similar state agency, or
from participating in any investigation or proceeding conducted by the EEOC or
similar state agency.

 

Your waiver and release, however, are intended to be a complete bar to any
recovery or personal benefit by or to you with respect to any claim (except
those which cannot be released under law), including those raised through a
charge with the EEOC. Accordingly, nothing in this section shall be deemed to
limit the Company’s right to seek immediate dismissal of such charge or
complaint on the basis that your signing of this Agreement constitutes a full
release of any individual rights under the federal discrimination laws, or to
seek restitution to the extent permitted by law of the economic benefits
provided to you under this Agreement in the event you successfully challenge the
validity of this release and prevail in any claim under the federal
discrimination laws.

 

(c) Acknowledgement. You acknowledge and agree that, but for providing this
waiver and release, you would not be receiving the Separation Benefit provided
to you under the terms of this Agreement.

 

7. ADEA/OWBPA Review and Revocation Period. You and the Company acknowledge that
you have specific rights under the Age Discrimination in Employment Act (“ADEA”)
and the Older Workers Benefit Protection Act (the “OWBPA”), which prohibit
discrimination on the basis of age. It is the Company’s desire and intent to
make certain that you fully understand the provisions and effects of this
Agreement, which include a release of Claims under the ADEA and OWBPA. To that
end, you have been encouraged and given the opportunity to consult with legal
counsel for the purpose of reviewing the terms of this Agreement. Consistent
with the provisions of the ADEA and OWBPA, the Company also is providing you
with twenty one (21) days in which to consider and accept the terms of this
Agreement by signing below and returning it to James Weaver, Chairman of the
Board of Directors, Interleukin Genetics, Inc., 135 Beaver Street, Waltham, MA,
02452. You may rescind your assent to this Agreement if, within seven (7) days
after you sign this Agreement, you deliver by hand or send by mail (certified,
return receipt and postmarked within such 7 day period) a notice of rescission
to Mr. Weaver at the above-referenced address.

 

8. Waiver of Employment. You hereby waive and release forever any right or
rights you may have to employment with the Company and any affiliate thereof at
any time in the future and agree not to seek or make application for employment
with the Company or any affiliate thereof.

 



 

 



 

9. Taxes.

 

(a) If the Separation Benefit (or any portion thereof) constitutes
“non-qualified deferred compensation” subject to Section 409A of the Internal
Revenue Code and the rules and regulations thereunder (“Section 409A”), then the
following conditions apply to the payment of the Separation Benefit: (i) Any
termination of your employment triggering payment of the Separation Benefit must
constitute a “separation from service” under Section 409A(a)(2)(A)(i) of the
Code and Treas. Reg. §1.409A-1(h) before distribution of such benefits can
commence. To the extent that the termination of your employment does not
constitute a separation of service under Section 409A(a)(2)(A)(i) of the Code
and Treas. Reg. §1.409A-1(h) (as the result of further services that are
reasonably anticipated to be provided by you to the Company at the time your
employment terminates), any portion of the Separation Benefit that constitutes
non-qualified deferred compensation under Section 409A shall be delayed until
after the date of a subsequent event constituting a separation of service under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h). For purposes
of clarification, this Section shall not cause any forfeiture of benefits on
your part, but shall only act as a delay until such time as a “separation from
service” occurs; (ii) if you are a “specified employee” (as that term is used in
Section 409A and regulations and other guidance issued thereunder) on the date
your separation from service becomes effective, any Separation Benefit (or
portion thereof) that constitutes non-qualified deferred compensation subject to
Section 409A shall be delayed until the earlier of (A) the business day
following the six-month anniversary of the date the separation from service
becomes effective, and (B) the date of your death, but only to the extent
necessary to avoid the adverse tax consequences and penalties under Section
409A. On the earlier of (A) the business day following the six-month anniversary
of the date the separation from service becomes effective, and (B) your death,
the Company shall pay you in a lump sum the aggregate value of the non-qualified
deferred compensation that the Company otherwise would have paid you prior to
that date as a Separation Benefit under this Agreement; (iii) it is intended
that each installment of the Separation Benefit provided under this Agreement
shall be treated as a separate “payment” for purposes of Section 409A; and (iv)
neither the Company nor you shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A.

 

(b) The parties intend this Agreement to be in compliance with Section 409A.
Notwithstanding any other provision of this Agreement, in the event of any
ambiguity in the terms of this Agreement, such term(s) shall be interpreted and
at all times administered in a manner that avoids the inclusion of compensation
in income under Section 409A, or the payment of increased taxes, excise taxes or
other penalties under Section 409A.

 

(c) You acknowledge and agree that the Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit arising
under this Agreement, including but not limited to consequences related to
Section 409A. You shall be solely liable and shall hold the Company harmless
with respect to any such tax treatment or tax consequences.

 

10. Officers and Directors Insurance. The Company agrees that for so long as an
officers and directors or employer practices liability insurance policy is in
place covering the present or former officers and directors of the Company (“D&O
Policy”), including without limitation any “tail” or other extension of
coverage, you will continue to be an insured under the D&O Policy with respect
to your acts and omissions as an officer and director of the Company to the same
extent as are the Company’s other officers and directors, pursuant to the terms
and conditions of the D&O Policy.

 



 

 



 

11. Entire Agreement; Modification; Waiver; Choice of Law; Enforceability. You
acknowledge and agree that, other than the agreements or specified agreement
sections expressly stated as surviving herein, this Agreement supersedes any and
all prior or contemporaneous oral and/or written agreements between you and the
Company, and sets forth the entire agreement between you and the Company. No
variations or modifications hereof shall be deemed valid unless reduced to
writing and signed by the parties hereto. The failure of the Company to seek
enforcement of any provision of this Agreement in any instance or for any period
of time shall not be construed as a waiver of such provision or of the Company’s
right to seek enforcement of such provision in the future. This Agreement shall
be deemed to have been made in Massachusetts, shall take effect as an instrument
under seal within Massachusetts, and shall be governed by and construed in
accordance with the laws of Massachusetts, without giving effect to conflict of
law principles. You agree that any action, demand, claim or counterclaim
relating to the terms and provisions of this Agreement, or to its breach, shall
be commenced in Massachusetts in a court of competent jurisdiction, and you
further acknowledge that venue for such actions shall lie exclusively in
Massachusetts and that material witnesses and documents would be located in
Massachusetts. Both parties hereby waive and renounce in advance any right to a
trial by jury in connection with such legal action. The provisions of this
Agreement are severable, and if for any reason any part hereof shall be found to
be unenforceable, the remaining provisions shall be enforced in full.

 

By executing this Agreement, you are acknowledging that you have been afforded
sufficient time to understand the terms and effects of this Agreement, that your
agreements and obligations hereunder are made voluntarily, knowingly and without
duress, and that neither the Company nor its agents or representatives have made
any representations inconsistent with the provisions of this Agreement. This
Agreement may be signed on one or more copies, each of which when signed shall
be deemed to be an original, and all of which together shall constitute one and
the same Agreement.

 

[Signature Page to Follow]

 

 

 



 

 

If the foregoing correctly sets forth our understanding, please sign, date and
return the enclosed copy of this Agreement to James Weaver within twenty one
(21) days.

 

 



 

  Sincerely,       INTERLEUKIN GENETICS, INC.        By:  /s/ James Weaver  
Date:  September 14, 2012







 

Acknowledged and Agreed:

 

 

/s/ Lewis H. Bender                 

LEWIS H. BENDER

 

Date: Sept. 14, 2012                

 



 

